Title: From Thomas Jefferson to Walter Key, 29 April 1807
From: Jefferson, Thomas
To: Key, Walter


                        
                            Sir,
                            Monticello Apr. 29. 07.
                        
                        Mr. Randolph Lewis & myself have been treating on a
                            purchase amounting to 150.£. which we have agreed on provided he can give me a convenient time of paiment, say a
                            twelvemonth, paying interest from the date. on this subject I have explained myself to him, so that if you & he agree I
                            will give my bond for the money. our bargain depends therefore on the time being agreeable to you. Accept my best wishes.
                        
                            Th: Jefferson
                     
                        
                        
                        
                    